          Case 3:20-cv-04702-VC Document 48 Filed 03/19/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  TANEISHA LAIMONT, et al.,                          Case No. 20-cv-04702-VC
                 Plaintiffs,                         ORDER DENYING MOTION TO
                                                     DISMISS, MOTION TO STRIKE, AND
           v.                                        MOTION FOR A MORE DEFINITE
                                                     STATEMENT; QUASHING SERVICE
  RAMDE RAKESH, et al.,                              AND ORDERING PROPER SERVICE
                 Defendants.                         Re: Dkt. No. 27


       The plaintiff has not met her burden to show that she effectively served the defendants. In

this situation, the Court has discretion to dismiss the case or quash the ineffective service that has

been made and give the plaintiff another opportunity to effectuate service. See Bernhoft Law

Firm, S.C. v. Pollock, 2012 WL 5511777, at *2 (S.D. Cal. Nov. 14, 2012). As discussed at the

hearing, the case will not be dismissed, and the motion to dismiss is denied, but the earlier

service is quashed and the plaintiff has until April 15, 2021 to serve the defendants. The

defendants must respond within 14 days of service. The motion to strike and motion for a more

definite statement are denied as moot, given the threshold jurisdictional issue regarding service.

       IT IS SO ORDERED.

Dated: March 19, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
